21-10795-scc         Doc 57      Filed 05/13/21 Entered 05/13/21 10:18:19        Main Document
                                              Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:
                                                               Chapter 11
L&L WINGS, INC.,                                               Case No. 21-10795 (SCC)


                                             Debtor.
-----------------------------------------------------------X

                          ORDER EXTENDING TIME FOR FILING
                       SCHEDULES OF ASSETS AND LIABILITIES AND
                          STATEMENT OF FINANCIAL AFFAIRS


        UPON reading and consideration of the application of the above-captioned debtor and

debtor-in-possession (the “Debtor”), by its proposed attorneys, Davidoff Hutcher & Citron LLP,

for an Order extending the time within which said Debtor must file its Schedule of Assets and

Liabilities and Statement of Financial Affairs, and the Court being satisfied that cause exists for

the granting of said application and the entry of this Order, and the Court being further satisfied

that no purpose would be served by any further notice or hearing on said application, and good

cause appearing, it is hereby
21-10795-scc      Doc 57     Filed 05/13/21 Entered 05/13/21 10:18:19      Main Document
                                          Pg 2 of 2



       ORDERED, that the Debtor is granted until May 24, 2021 to file its Schedule of Assets

and Liabilities and Statement of Financial Affairs.

Dated: New York, New York
       May 13, 2021

                                             /s/ Shelley C. Chapman
                                             HONORABLE SHELLEY C. CHAPMAN
                                             UNITED STATES BANKRUPTCY JUDGE
NO OBJECTION:
OFFICE OF THE U.S. TRUSTEE


By:/s/ Shara Cornell
   Shara Cornell, Trial Attorney




                                                 2
